

115 S2015 IS: National Scenic Trails Parity Act
U.S. Senate
2017-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2015IN THE SENATE OF THE UNITED STATESOctober 26, 2017Ms. Baldwin (for herself, Mr. Markey, Mr. Blumenthal, Ms. Klobuchar, Mr. Franken, Ms. Stabenow, Mr. Peters, Mr. Murphy, Ms. Warren, and Mr. Johnson) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo clarify the status of the North Country, Ice Age, and New England National Scenic Trails as
			 units of the National Park System, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Scenic Trails Parity Act.
 2.North Country National Scenic TrailSection 5(a)(8) of the National Trails System Act (16 U.S.C. 1244(a)(8)) is amended in the third sentence by inserting as a unit of the National Park System before the period at the end.
 3.Ice Age National Scenic TrailSection 5(a)(10) of the National Trails System Act (16 U.S.C. 1244(a)(10)) is amended by striking the third and fourth sentences and inserting The trail shall be administered by the Secretary of the Interior as a unit of the National Park System..
 4.New England National Scenic TrailSection 5(a)(28) of the National Trails System Act (16 U.S.C. 1244(a)(28)) is amended in the third sentence by inserting as a unit of the National Park System, after administer the trail.